Citation Nr: 0800605	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO. 05-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In August 2005, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO. A transcript of the hearing has 
been associated with the veteran's claims file. This matter 
was previously before the Board and was remanded in November 
2006.


FINDING OF FACT

The veteran's current anxiety disorder is etiologically 
related to his active duty service.


CONCLUSION OF LAW

An anxiety disorder was incurred during or as a result of the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The only medical opinion of record which addresses the 
likelihood of an etiological relationship between the 
veteran's current psychiatric disability and his active duty 
service is the opinion contained in the March 2007 VA 
examination report. The March 2007 VA examination report 
reflects that after reviewing the veteran's c-file, 
conducting a clinical interview, and objectively assessing 
the veteran's psychopathology, the examiner diagnosed the 
veteran with an anxiety disorder and opined that such 
disorder was at least as likely as not related to the 
veteran's active duty service period. In an August 2007 
addendum, the March 2007 VA examiner explained that his 
etiology opinion was supported by the veteran's report of his 
history and related to his timeline of events that occurred 
post military. 

There are no contrary medical opinions of record. The Board 
notes that while the RO denied the claim on the principle 
basis that there was nothing in the service medical records 
to substantiate the veteran's report of in-service 
occurrences, the record indicates that the veteran provided 
competent lay evidence. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

The VA medical examiner's opinion being premised on the 
veteran's competent (and presumed-to-be credible account 
which was not otherwise contradicted by the record), there is 
no evidence against the claim, either factual or medical. As 
to the latter, it is well-settled law that in its decisions, 
the Board may not rely upon its own unsubstantiated medical 
opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, the Board finds that the veteran's current anxiety 
disorder is etiologically related to his active duty service 
and that entitlement to service connection for an anxiety 
disorder is warranted.


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


